Citation Nr: 1106526	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy 
of the feet.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1968.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2010, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing has been reviewed and is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record with respect to the Veteran's claims 
reveal that further development is necessary before the Board can 
adjudicate the issues on appeal.  The Veteran contends that he is 
entitled to service connection for diabetes mellitus due to 
exposure to Agent Orange.  He asserts that while serving aboard 
the U.S.S. Preston, U.S.S. R.K. Turner, and/or the U.S.S. 
O'Bannon, he stepped foot in Da Nang, Vietnam, to load supplies 
and exchange movies for his Captain.

The law provides that for veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending May 7, 1975, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such period is 
prescribed.  The specified diseases include diabetes mellitus, 
type II.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has 
determined that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been present 
within the boundaries of Vietnam.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep water 
naval vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of Vietnam 
for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97 
(July 23, 1997).

The evidence of record shows that the Veteran served aboard the 
U.S.S. Preston, the U.S.S. R.K. Turner, and the U.S.S. O'Bannon 
during the Vietnam era.  The Veteran testified that his ship 
docked at Da Nang and that he visited upon the shore at that 
harbor.  The Veteran also submitted deck logs showing that the 
U.S.S. R.K. Turner anchored in "8 fathoms of water, mud bottom" 
in Da Nang harbor.  However, the Board finds that the record, as 
currently developed, does not support the Veteran's contentions 
regarding his visitation to Vietnam.  The RO reviewed the 
Veteran's service personnel records, service treatment records, 
and conducted a search to determine if the Veteran stepped foot 
in Vietnam through the Personnel Information Exchange System 
(PIES). However, the Board notes that the RO did not attempt to 
obtain the deck logs of any of the ships that the Veteran served 
on during his active military service.  In order to give the 
Veteran every consideration with respect to the present appeal, 
it is the Board's opinion that further development of the case is 
desirable.

As to the claim for peripheral neuropathy of the feet, the Board 
finds that this claim is inextricably intertwined with the above 
claim.  Therefore, adjudication of this claim must be deferred 
pending completion of the additional evidentiary development 
outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to enter 
a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is in receipt of 
proper notice under the Veterans Claims 
Assistance Act of 2000, including what the 
evidence must show to establish service 
connection on a secondary basis.

2.	Attempt to obtain the ship deck logs of 
the U.S.S. Preston, U.S.S. R.K. Turner, and 
U.S.S. O'Bannon for the dates the Veteran 
served upon those ships as indicated by his 
service personnel records.  The deck logs 
should be reviewed to determine whether each 
ship docked in Da Nang harbor and whether any 
service members, including the Veteran, 
disembarked from the ship to visit Vietnam. 
In the event of a negative response, the RO 
should inform the Veteran of such, and 
provide the details of what it had requested 
to conduct the research. 

3.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


